DETAILED ACTION	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Status of Application

	This is a Final Action in response to a communication filed on May 10, 2021 relating to U.S. Patent Application No. 16/359,815 filed on March 20, 2019. Claims 1, 4, 5, 12, 14, 17, 19 and 20 have been amended. Claims 2-3 and 15-16 have been cancelled.  Claims 1, 4 - 14 and 17 - 20 are pending and have been examined.

Response to Arguments

Applicant’s Remarks /Arguments filed on May 10, 2021 have been fully considered.
With respect to the 35 USC § 101 rejection, applicant asserts that the elements of amended independent Claims 1, 14 and 20 recite a computer-implemented method executed by an AI onboarding system that include specific technical requirements such as performing artificial intelligence (AI) training using machine learning (ML) to learn 
onboarding information requirements and use of a blockchain business network (BBN) for obtaining a new business trading partner that requires trading partner onboarding and the use of the BBN to endorse and validate responses to questions collected from the new 
With respect to the 35 USC § 112 rejection, applicant has amended Claims 5 and 17 accordingly. The Section 112 rejection is withdrawn.
With respect to the 35 USC § 103 rejection, applicant has amended independent Claims 1, 14 and 20 to include "identifying, using the AI training, additional questions based on the information provided by the new business trading partner on the business trading partner survey; receiving responses to the additional questions from the new business trading partner; and sending responses to the additional questions collected from the new business trading partner to the BBN for endorsement and validation." Applicant asserts that the cited references fail to disclose these additional elements. (Remarks, pp. 14 - 16). Applicant’s arguments are moot in light of the newly cited art necessitated by applicant’s amendments. The Section 103 rejection is maintained.
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 – 14 and 17 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 and 4 - 13 are directed to a method. Claims 14 and 17 – 19 are directed to system. Claim 20 is directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, executable by a processor, (Per Specification paragraph 57, the computer readable storage medium is not to be construed as being transitory signals per se.). Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a computer-implemented method implemented by an Al onboarding system for performing trading partner onboarding, the computer-implemented method comprising: performing artificial intelligence (AI) training using machine learning (ML) to learn onboarding information requirements based on prior business trading partner survey information for business to business (B2B) trading submitting a transaction proposal to a blockchain business network (BBN) for obtaining a new business trading partner that requires trading partner onboarding; transmitting a business trading partner survey to the new business trading partner to obtain business trading partner survey information; monitoring for queries regarding the business trading partner survey from the new business trading partner; providing responses to the queries based on the Al training; receiving the business trading partner survey comprising the business trading partner survey information from the new business trading partner; verifying using the Al training that the business trading partner survey is completed correctly by the new business trading partner; identifying, using the Al training, additional questions based on the information provided by the new business trading partner on the business trading partner survey; receiving responses to the additional questions from the new business trading partner; sending responses to the additional questions collected from the new business trading partner to the BBN for endorsement and validation; and2Atty. Docket: P201904579US01 (3326-08900)performing onboarding of the new business trading partner based on the business trading partner survey information and the responses to the additional questions collected from the new business trading partner. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites obtaining onboarding information from a new business trading partner which amounts to commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claims 14 and 20 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a computer-implemented method implemented by an Al onboarding system for performing trading partner onboarding, the computer-implemented method comprising: performing artificial intelligence (AI) training using machine learning (ML) to learn onboarding information requirements based on prior business trading partner survey information for business to business (B2B) trading partners; submitting a transaction proposal to a blockchain business network (BBN) for obtaining a new business trading partner that requires trading partner onboarding; transmitting a business trading partner survey to the new business trading partner to obtain business trading partner survey information; monitoring for queries regarding the business trading partner survey from the new business trading partner; providing responses to the queries based on the Al training; Al training that the business trading partner survey is completed correctly by the new business trading partner; identifying, using the Al training, additional questions based on the information provided by the new business trading partner on the business trading partner survey; receiving responses to the additional questions from the new business trading partner; sending responses to the additional questions collected from the new business trading partner to the BBN for endorsement and validation; and 2Atty. Docket: P201904579US01 (3326-08900)performing onboarding of the new business trading partner based on the business trading partner survey information and the responses to the additional questions collected from the new business trading partner. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and does not integrate the abstract idea in a practical application. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 4 (storing the responses on a Partner Onboarding Database), Claims 5  and 17 (raising an alert for manual intervention), Claims 6 and 18 (notifying an onboarding consultant for any query which the AI system is unable to provide a response), Claim 7 (ranking the responses to a query), Claim 8 (processing the queries using natural language processing), Claims 9 and 19 (storing document identifiers with organization identifier and interaction ID), Claim 10 (storing the business partner survey on the Partner Onboarding Database), Claim 11 (periodically performing additional AI training), Claim 12 (receiving organization ID after endorsement and validation of trading partner) and Claim 13 (determining new parameters to domain specific ML clustering model to dynamically improve the model and refine the AI training) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1, 4 – 14 and 17 – 20 are not patent eligible. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 6, 9 - 14 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al., Framework driven approach for Partner On-Boarding to B2B Collaboration application, April 2011, Infosys – View Point, (“Augustine”), in view of MCPHATTER et al., US 2019/0378074 A1, (“MCPHATTER”), in further view of Narasimhan et al., US 2017/0300912 A1 (“Narasimhan”), in further view of Kumar, et al., US 2020/02110705 A1, (“Kumar”).

Claim 1: 
Augustine teaches:
A computer-implemented method implemented by an  * * *  onboarding system for performing trading partner onboarding, the computer-implemented method comprising: (See Augustine Fig. 1, p. 10 (During the application rollout Master Data and historical Transaction data (if needed) should be migrated. Collaboration applications will have the extra dimension of managing data originating at Partners or multiple external parties. Data Management Framework identifies the Master data migration and Historical Transaction data migration needs. Further
the framework provides migration process and toolkits. This includes, details of recipient system, details of source system (like database, tables, fields etc), data cleansing process (based on the data quality of source system), data extraction
logic/scripts, data transformation logic/scripts, data upload scripts and verification process. The process and scripts should be designed to be reused across the cross-section of partners. Automation of the process can help in reducing effort and time
required. Developing migration process and toolkits involve stakeholders across business, lT, data stewards and partner organizations.))

transmitting a business trading partner survey to the new business trading partner to obtain business trading partner survey information; (See Augustine Fig. 1, Fig. 3, p. 10 (During the application rollout Master Data and historical Transaction data (if needed) should be migrated. Collaboration applications will have the extra dimension of managing data originating at Partners or multiple external parties.
Data Management Framework identifies the Master data migration and Historical Transaction data migration needs. Further the framework provides migration process and toolkits. This includes, details of recipient system, details of source system (like database, tables, fields etc.), data cleansing process (based on the data quality of source system), data extraction logic/scripts, data transformation logic/scripts, data upload scripts and verification process. The process and scripts should be designed to be reused across the cross-section of partners. Automation of the process can help in reducing effort and time required. Developing migration process and toolkits involve stakeholders across business, lT, data stewards and partner organizations.), p. 11 (External communications to be made to the partner organization should include information on functionalities that will be offered by the collaboration solution, what's in it for them, what will be the product roadmap, what will be  deployment plan/timelines, what will be the training and other support that will be provided during the project lifecycle, what is expected from users for a successful deployment.), p. 12 (Setup/Configuration process will involve obtaining partner preferences, preparing setup values, uploading setup values and internal & external testing. Technology framework will identify the setup needs for the solution and provide necessary templates to obtain the setup preference from partners.))

monitoring for queries regarding the business trading partner survey from the new business trading partner; (See Augustine, Fig 8 (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.))

verifying  * * *  that the business trading partner survey is completed correctly by the new business trading partner.  (See Augustine, Fig 8 (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.))

Augustine (p. 10) discloses that the onboarding process and scripts should be designed to be reused across the cross-section of partners and that automation of the process can help in reducing effort and time. Augustine does not expressly disclose, however, MCPHATTER discloses:
performing artificial intelligence (AI) training using machine learning (ML) to learn onboarding information requirements based on prior business trading partner survey information for business to business (B2B) trading partners; (See MCPHATTER, Par. 5, Fig. 5, Par. 79 (In step 507, the analytics  platform 105 processes the raw data using the selected machine learning model to
generate business intelligence data associated with the business scenario.)

providing responses to the queries based on the Al training; (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

receiving the business trading partner survey comprising the business trading partner survey information from the new business trading partner; (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

	using the AI training  (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine discussed above, a step for using a machine learning model to generate business intelligence data associated with a business scenario, as taught by MCPHATTERE. Augustine teaches an onboarding system and methods for business trading partners. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners so as to reduce the time, effort and efficiency of the partner onboarding process. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners and MCPHATTER’s step for using a machine learning model to generate business data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Augustine (See Fig. 1, Fig. 3) discloses a collaboration platform for onboarding trading partners. Augustine does not expressly disclose, however Narasimhan discloses:           
submitting a transaction proposal to a blockchain business network (BBN) for obtaining a new business trading partner that requires trading partner onboarding; (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

receiving responses to the additional questions from the new business trading partner; (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

sending responses to the additional questions collected from the new business trading partner to the BBN for endorsement and validation; and 2Atty. Docket: P201904579US01 (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

(3326-08900)performing onboarding of the new business trading partner based on the business trading partner survey information and the responses to the additional questions collected from the new business trading partner. (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine and MCPHATTER discussed above, a step for using blockchain to onboard users to a platform, as taught by Narasimhan. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data and Narasimhan’s step for using blockchain to onboard users to a platform, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Augustine does not teach, however, Kumar, teaches:
identifying, using the Al training, additional questions based on the information provided by the new business trading partner on the business trading partner survey; (See Kumar. Par. 145 (The onboarding and policy management platform 104 may access data stored at the client verification database 106 corresponding to internal database information and may generate the one or more questions based on this information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine, MCPHATTER and Narasimhan discussed above, a step for generating questions to users in an onboarding process, as taught by Kumar. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data. Narasimhan teaches using blockchain to onboard users to a platform. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to generate questions and learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data, Narasimhan’s step for using blockchain to onboard users to a platform and Kumar’s step for generating questions to users in an onboarding process, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine further teaches:
storing the responses to all questions collected from the new business trading partner in a Partner Onboarding Database (POD) after being validated by the BBN. (See Augustine Fig. 1, Fig. 3, Fig. 5, p. 10 (During the application rollout Master Data and historical Transaction data (if needed) should be migrated. Collaboration applications will have the extra dimension of managing data originating at Partners or multiple external parties. Data Management Framework identifies the Master data migration and Historical Transaction data migration needs. Further the framework provides migration process and toolkits. This includes, details of recipient system, details of source system (like database, tables, fields etc.), data cleansing process (based on the data quality of source system), data extraction logic/scripts, data transformation logic/scripts, data upload scripts and verification process. The process and scripts should be designed to be reused across the cross-section of partners. Automation of the process can help in reducing effort and time required. Developing migration process and toolkits involve stakeholders across business, lT, data stewards and partner organizations.),

Claim 5:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine (Fig 8) discloses communication with the partner on questions and issues (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.), Augustine does not disclose, however, Narasimham discloses:  
raising an alert for manual intervention by an onboarding consultant when a response to a question is not validated by the BBN.  (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.), Par.100 (A system provider may then analyze those transaction histories to determine risk associated with future transactions by the user, to provide transaction insurance for future transactions by the user, and/or to on-board the user to a platform.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine and MCPHATTER discussed above, a step for using blockchain to onboard users to a platform, as taught by Narasimhan. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data and Narasimhan’s step for using blockchain to onboard user’s to a platform, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine further teaches:
notifying an onboarding consultant for any query that the Al onboarding system is unable to provide a response to the new business trading partner.  (See Augustine, Fig 8 (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.))

Claim 9:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine does not disclose, however Narasimhan discloses:
storing document identifiers along with the corresponding organization identifier (ID) and interaction ID in the BBN.  (See Narasimhan, Par. 32, (User device may provide the system provider with a variety of user (partner) identification information.), Par. 107 (User identifier may be used to associate the user (partner) with a particulat account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine and MCPHATTER discussed above, a step for using blockchain to onboard users to a platform, as taught by Narasimhan. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data and Narasimhan’s step for using blockchain to onboard users to a platform, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine further teaches:
storing the business trading partner survey completed by the new business trading partner in a Partner Onboarding Database (POD).  (See Augustine Fig. 1, Fig. 3, Fig. 5, p. 10 (During the application rollout Master Data and historical Transaction data (if needed) should be migrated. Collaboration applications will have the extra dimension of managing data originating at Partners or multiple external parties. Data Management Framework identifies the Master data migration and Historical Transaction data migration needs. Further the framework provides migration process and toolkits. This includes, details of recipient system, details of source system (like database, tables, fields etc.), data cleansing process (based on the data quality of source system), data extraction logic/scripts, data transformation logic/scripts, data upload scripts and verification process. The process and scripts should be designed to be reused across the cross-section of partners. Automation of the process can help in reducing effort and time required. Developing migration process and toolkits involve stakeholders across business, lT, data stewards and partner organizations.),

Claim 11:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 10 above.
Augustine does not teach, however, MCPHATTER teaches:
periodically performing additional AI training using updated business trading partner survey information in the POD.  (See MCPHATTER, Par. 75 (The analytics platform 105 selects the model depending on data factors such as the
context of the product (e.g., a stage of the product's life cycle), the relevance and availability of historical product marketing and sale data, a degree of accuracy required, a marketing time period, a forecast time period, a cost/benefit of the analysis.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine discussed above, a step for using a machine learning model to generate business intelligence data associated with a business scenario, as taught by MCPHATTERE. Augustine teaches an onboarding system and methods for business trading partners. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners so as to reduce the time, effort and efficiency of the partner onboarding process. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners and MCPHATTER’s step for using a machine learning model to generate business data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine (Fig 8) discloses communication with the partner on questions and issues (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.), Augustine does not disclose, however, Narasimham discloses:  
receiving organization identification (ID) of the new business trading partner from the BBN after proper endorsement and validation.  See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine and MCPHATTER discussed above, a step for using blockchain to onboard users to a platform, as taught by Narasimhan. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data and Narasimhan’s step for using blockchain to onboard user’s to a platform, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
 
Claim 13:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine does not expressly disclose, however, MCPHATTER discloses:
determining new parameters to a domain-specific ML clustering model to dynamically refine the domain-specific ML clustering model to improve the Al training.  (See MCPHATTER,  Pars. 52, 77 (FIG. 3, the types of intelligence or models to use can include, but are not limited to: clustering, classification, non-linear regression, statistical models, proxy modeling, media mix models, sentiment analysis, data mining, and/or any other configured proprietary algorithms. In one embodiment, these models form the basis of the artificial intelligence, machine learning, and/or visualization provided by the system or platform.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine discussed above, a step for using a machine learning clustering model to generate business intelligence data associated with a business scenario, as taught by MCPHATTER. Augustine teaches an onboarding system and methods for business trading partners. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners so as to reduce the time, effort and efficiency of the partner onboarding process. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners and MCPHATTER’s step for using a machine learning clustering model to generate business data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14: 
Augustine teaches:
A system configured to provide trading partner onboarding, the system comprising memory for storing instructions, and a processor configured to execute the instructions to:  (See Augustine Fig. 1, p. 10 (During the application rollout Master Data and historical Transaction data (if needed) should be migrated. Collaboration applications will have the extra dimension of managing data originating at Partners or multiple external parties. Data Management Framework identifies the Master data migration and Historical Transaction data migration needs. Further the framework provides migration process and toolkits. This includes, details of recipient system, details of source system (like database, tables, fields etc), data cleansing process (based on the data quality of source system), data extraction logic/scripts, data transformation logic/scripts, data upload scripts and verification process. The process and scripts should be designed to be reused across the cross-section of partners. Automation of the process can help in reducing effort and time required. Developing migration process and toolkits involve stakeholders across business, lT, data stewards and partner organizations.))

transmit a business trading partner survey to the new business trading partner to obtain business trading partner survey information; (See Augustine Fig. 1, Fig. 3, p. 10 (During the application rollout Master Data and historical Transaction data (if needed) should be migrated. Collaboration applications will have the extra dimension of managing data originating at Partners or multiple external parties.
Data Management Framework identifies the Master data migration and Historical Transaction data migration needs. Further the framework provides migration process and toolkits. This includes, details of recipient system, details of source system (like database, tables, fields etc.), data cleansing process (based on the data quality of source system), data extraction logic/scripts, data transformation logic/scripts, data upload scripts and verification process. The process and scripts should be designed to be reused across the cross-section of partners. Automation of the process can help in reducing effort and time required. Developing migration process and toolkits involve stakeholders across business, lT, data stewards and partner organizations.), p. 11 (External communications to be made to the partner organization should include information on functionalities that will be offered by the collaboration solution, what's in it for them, what will be the product roadmap, what will be  deployment plan/timelines, what will be the training and other support that will be provided during the project lifecycle, what is expected from users for a successful deployment.), p. 12 (Setup/Configuration process will involve obtaining partner preferences, preparing setup values, uploading setup values and internal & external testing. Technology framework will identify the setup needs for the solution and provide necessary templates to obtain the setup preference from partners.))

monitor for queries regarding the business trading partner survey from the new business trading partner; (See Augustine, Fig 8 (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.))

verify * * *  that the business trading partner survey is completed correctly by the new business trading partner.  (See Augustine, Fig 8 (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.))
 
Augustine (p. 10) discloses that the onboarding process and scripts should be designed to be reused across the cross-section of partners and that automation of the process can help in reducing effort and time. Augustine does not expressly disclose, however, MCPHATTER discloses:
perform artificial intelligence (AI) training using machine learning (ML) to learn onboarding information requirements based on prior business trading partner survey information for business to business (B2B) trading partners;  (See MCPHATTER, Par. 5, Fig. 5, Par. 79 (In step 507, the analytics  platform 105 processes the raw data using the selected machine learning model to
generate business intelligence data associated with the business scenario.)

provide responses to the queries based on the Al training; (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

receive the business trading partner survey comprising the business trading partner survey information from the new business trading partner; (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

using the AI training (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine discussed above, a step for using a machine learning model to generate business intelligence data associated with a business scenario, as taught by MCPHATTERE. Augustine teaches an onboarding system and methods for business trading partners. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners so as to reduce the time, effort and efficiency of the partner onboarding process. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners and MCPHATTER’s step for using a machine learning model to generate business data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Augustine (See Fig. 1, Fig. 3) discloses a collaboration platform for onboarding trading partners. Augustine does not expressly disclose, however Narasimhan discloses:           
submit a transaction proposal to a blockchain business network (BBN) for obtaining a new business trading partner that requires trading partner onboarding; (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

receive responses to the additional questions from the new business trading partner; (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

send responses to the additional questions collected from the new business trading partner to the BBN for endorsement and validation; and 2Atty. Docket: P201904579US01 (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

(3326-08900)perform onboarding of the new business trading partner based on the business trading partner survey information and the responses to the additional questions collected from the new business trading partner. (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine and MCPHATTER discussed above, a step for using blockchain to onboard users to a platform, as taught by Narasimhan. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data and Narasimhan’s step for using blockchain to onboard users to a platform, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Augustine does not teach, however, Kumar, teaches:
identify, using the Al training, additional questions based on the information provided by the new business trading partner on the business trading partner survey; (See Kumar. Par. 145 (The onboarding and policy management platform 104 may access data stored at the client verification database 106 corresponding to internal database information and may generate the one or more questions based on this information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine, MCPHATTER and Narasimhan discussed above, a step for generating questions to users in an onboarding process, as taught by Kumar. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data. Narasimhan teaches using blockchain to onboard users to a platform. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to generate questions and learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data, Narasimhan’s step for using blockchain to onboard users to a platform and Kumar’s step for generating questions to users in an onboarding process, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 14 above.
Augustine (Fig 8) discloses communication with the partner on questions and issues (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.), Augustine does not disclose, however, Narasimham discloses:  
raise an alert for manual intervention by an onboarding consultant when a response to a question is not validated by the BBN.  (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.), Par.100 (A system provider may then analyze those transaction histories to determine risk associated with future transactions by the user, to provide transaction insurance for future transactions by the user, and/or to on-board the user to a platform.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine and MCPHATTER discussed above, a step for using blockchain to onboard users to a platform, as taught by Narasimhan. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data and Narasimhan’s step for using blockchain to onboard user’s to a platform, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 14 above.
Augustine further teaches:
notify an onboarding consultant for any query that the Al onboarding system is unable to provide a response to the new business trading partner.  (See Augustine, Fig 8 (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.))

Claim 19:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 14 above.
Augustine does not disclose, however Narasimhan discloses:
store document identifiers along with the corresponding organization identification (ID) and interaction ID in the BBN.  (See Narasimhan, Par. 32, (User device may provide the system provider with a variety of user (partner) identification information.), Par. 107 (User identifier may be used to associate the user (partner) with a particulat account.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine and MCPHATTER discussed above, a step for using blockchain to onboard users to a platform, as taught by Narasimhan. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data and Narasimhan’s step for using blockchain to onboard users to a platform, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20: 
Augustine teaches:
A computer program product for providing trading partner onboarding, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of an onboarding system to cause the onboarding system to:  551333-v3/3326-08900Page 29 of 31Atty. Docket No.: P201904579US01(See Augustine Fig. 1, p. 10 (During the application rollout Master Data and historical Transaction data (if needed) should be migrated. Collaboration applications will have the extra dimension of managing data originating at Partners or multiple external parties. Data Management Framework identifies the Master data migration and Historical Transaction data migration needs. Further the framework provides migration process and toolkits. This includes, details of recipient system, details of source system (like database, tables, fields etc), data cleansing process (based on the data quality of source system), data extraction logic/scripts, data transformation logic/scripts, data upload scripts and verification process. The process and scripts should be designed to be reused across the cross-section of partners. Automation of the process can help in reducing effort and time required. Developing migration process and toolkits involve stakeholders across business, lT, data stewards and partner organizations.))

transmit a business trading partner survey to the new business trading partner to obtain business trading partner survey information; (See Augustine Fig. 1, Fig. 3, p. 10 (During the application rollout Master Data and historical Transaction data (if needed) should be migrated. Collaboration applications will have the extra dimension of managing data originating at Partners or multiple external parties.
Data Management Framework identifies the Master data migration and Historical Transaction data migration needs. Further the framework provides migration process and toolkits. This includes, details of recipient system, details of source system (like database, tables, fields etc.), data cleansing process (based on the data quality of source system), data extraction logic/scripts, data transformation logic/scripts, data upload scripts and verification process. The process and scripts should be designed to be reused across the cross-section of partners. Automation of the process can help in reducing effort and time required. Developing migration process and toolkits involve stakeholders across business, lT, data stewards and partner organizations.), p. 11 (External communications to be made to the partner organization should include information on functionalities that will be offered by the collaboration solution, what's in it for them, what will be the product roadmap, what will be  deployment plan/timelines, what will be the training and other support that will be provided during the project lifecycle, what is expected from users for a successful deployment.), p. 12 (Setup/Configuration process will involve obtaining partner preferences, preparing setup values, uploading setup values and internal & external testing. Technology framework will identify the setup needs for the solution and provide necessary templates to obtain the setup preference from partners.))

monitor for queries regarding the business trading partner survey from the new business trading partner; See Augustine, Fig 8 (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.))

 verify * * * that the business trading partner survey is completed correctly by the new business trading partner. (See Augustine, Fig 8 (Engagement Team manages partner communications and training and supports partner needs. Training team provides training to internal and partner teams. Partner Relationship Team gathers partner feedback on new process.))

Augustine (p. 10) discloses that the onboarding process and scripts should be designed to be reused across the cross-section of partners and that automation of the process can help in reducing effort and time. Augustine does not expressly disclose, however, MCPHATTER discloses:
(3326-08900)perform artificial intelligence (Al) training using machine learning (ML) to learn onboarding information requirements based on prior business trading partner survey information for business to business (B2B) trading partners;  (See MCPHATTER, Par. 5, Fig. 5, Par. 79 (In step 507, the analytics  platform 105 processes the raw data using the selected machine learning model to
generate business intelligence data associated with the business scenario.)

provide responses to the queries based on the Al training; (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

receive the business trading partner survey comprising the business trading partner survey information from the new business trading partner; (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

using the AI training (See MCPHATTER, Par. 29 (The system can then use automated means to execute the corresponding data ingestion, analytical model selection, and/or data visualizations in response to the business question tailored for the client's specific business context.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine discussed above, a step for using a machine learning model to generate business intelligence data associated with a business scenario, as taught by MCPHATTERE. Augustine teaches an onboarding system and methods for business trading partners. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners so as to reduce the time, effort and efficiency of the partner onboarding process. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners and MCPHATTER’s step for using a machine learning model to generate business data, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Augustine (See Fig. 1, Fig. 3) discloses a collaboration platform for onboarding trading partners. Augustine does not expressly disclose, however Narasimhan discloses:           
submit a transaction proposal to a blockchain business network (BBN) for obtaining a new business trading partner that requires trading partner onboarding; 
 (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

receive responses to the additional questions from the new business trading partner; (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

send responses to the additional questions collected from the new business trading partner to the BBN for endorsement and validation; and 2Atty. Docket: P201904579US01 (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

(3326-08900)perform onboarding of the new business trading partner based on the business trading partner survey information and the responses to the additional questions collected from the new business trading partner. (See Narasimhan, Par. 99  (In some embodiments, block 1106 of the method 1100 may be replaced with the performance of an onboarding block by the system provider that operates to on-board the user to a platform. For example, the system provider may be a payment service provider that provides a payment service platform, and the user may be a merchant. In such examples, the payment service provide may use the history of transactions by the merchant that are retrieved via the public ledger addresses provided by block 1102 in order to on-board the merchant to the payment service platform by, for example, offering a score or an outright decision (approval, onboarding decline, approval with conditions, etc.) to 3rd parties or partners.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine and MCPHATTER discussed above, a step for using blockchain to onboard users to a platform, as taught by Narasimhan. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data and Narasimhan’s step for using blockchain to onboard users to a platform, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Augustine does not teach, however, Kumar, teaches:
identify, using the Al training, additional questions based on the information provided by the new business trading partner on the business trading partner survey; (See Kumar. Par. 145 (The onboarding and policy management platform 104 may access data stored at the client verification database 106 corresponding to internal database information and may generate the one or more questions based on this information.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine, MCPHATTER and Narasimhan discussed above, a step for generating questions to users in an onboarding process, as taught by Kumar. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data. Narasimhan teaches using blockchain to onboard users to a platform. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to generate questions and learn onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data, Narasimhan’s step for using blockchain to onboard users to a platform and Kumar’s step for generating questions to users in an onboarding process, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al., Framework driven approach for Partner On-Boarding to B2B Collaboration application, April 2011, Infosys – View Point, (“Augustine”), in view of MCPHATTER et al., US 2019/0378074 A1, (“MCPHATTER”), in further view of Narasimhan et al., US 2017/0300912 A1 (“Narasimhan”), in further view of Kumar, et al., US 2020/02110705 A1, (“Kumar”), in further view of DANDMUDI, et al., US 2019/0057087 A1, (“DANDMUDI”).

Claim 7:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine does not teach, however, DANDMUDI teaches:
providing a ranking of the responses to a query based on the prior business trading partner survey information of the B2B trading partners.  (See DANDMUDI, Para. 19 (The onboarding performance engine 130 may receive a rank validation 199 on ranks of the onboarding document 191, and optimizes the supply chain implementation guide 155 responsive to the ranks and scores in the onboarding document 191 and/or the rank validation 199..))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine, MCPHATTER, Narasimhan and Kumar discussed above, a step for ranking an onboarding document, as taught by DANDMUDI. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  Narasiham teaches using blockchain to onboard users to a platform. Kumar teaches generating questions to users in an onboarding process. It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to generate questions and learn and rank onboarding information for partners in a blockchain business network so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data,  Narasimhan’s step for using blockchain to onboard a user to a platform, Kumar’s generating questions to users in an onboarding process and DANDMUNDI’s step of ranking onboarding information, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine et al., Framework driven approach for Partner On-Boarding to B2B Collaboration application, April 2011, Infosys – View Point, (“Augustine”), in view of MCPHATTER et al., US 2019/0378074 A1, (“MCPHATTER”), in further view of Narasimhan et al., US 2017/0300912 A1 (“Narasimhan”), in further view of Kumar, et al., US 2020/02110705 A1, (“Kumar”), in further view of Parhi, et al., US 2017/0132569 A1, (“Parhi”).

Claim 8:
Augustine, MCPHATTER, Narasimhan and Kumar teach each and every element of Claim 1 above.
Augustine does not teach, however, Parhi teaches:
processing the queries regarding the business trading partner survey from the new business trading partner using natural language processing (NLP).  (See Parhi, Abstract (On boarding for a new user may be conducted when a system detects a user profile and a ro le profile, where the role profile is associated with a particular job role within a company. The system may gather learning data about what the user is learning during the onboarding, and send the data to a natural language processing system for analysis.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Augustine, MCPHATTER, Narasiham and Kumar discussed above, a step for using natural language processing of data for onboarding, as taught by Parhi. Augustine teaches an onboarding system and methods for business trading partners. MCPHATTER teaches the use of machine learning to generate business data.  Narasiham teaches using blockchain to onboard users to a platform. Kumar teaches generating questions to users in an onboarding process It would have been obvious for Augustine in his onboarding systems and methods to use AI training with machine learning to generate questions and learn onboarding information for partners in a blockchain business network and utilize natural language processing of onboarding data so as to reduce the time, effort and efficiency of the partner onboarding process and maintain the partner information immutably secure. Since the claimed invention is merely a combination of old elements, Augustine’s systems and methods for onboarding system and methods for business trading partners, MCPHATTER’s step for using a machine learning model to generate business data,  Narasimhan’s step for using blockchain to onboard a user to a platform, Kumar’s generating questions to users in an onboarding process and Parhi’s step of using natural language processing to process onboarding data, and  in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/16/2021